Spencer, J.,
dissenting.
I respectfully dissent from the marjority opinion herein because I feel the condemnation award is wholly inadequate. When a public utility condemns an easement diagonally across the property of a landowner to save expenses for the utility, it should be required to pay an adequate sum to fully compensate the landowner.
A diagonal easement seriously restricts the use *723the landowner can make of his land in the future. In most instances the damage sustained by the landowner is greater than the extra expense the utility would incur if it were to run its easement in a straight line along the boundaries of the land of the condemnee.